Citation Nr: 0600813	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-14 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the tongue (to include metastasis to the neck) 
due to exposure to herbicides in service.  

2.  Entitlement to service connection for soft tissue sarcoma 
due to exposure to herbicides in service.  

3.  Entitlement to an initial rating in excess of 10 percent 
for squamous cell carcinoma of the lung, status-post right 
upper lobectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Offices (ROs) in Cleveland, Ohio, and St. 
Petersburg, Florida.  In a May 2001 rating decision, the 
Cleveland RO denied service connection for soft tissue 
sarcoma and for squamous cell carcinoma of the tongue, and in 
a February 2003 rating decision that RO granted service 
connection for squamous cell carcinoma of the lung, status-
post right upper lobectomy, and assigned a noncompensable 
rating.  The veteran's disagreement with those decisions led 
to this appeal.  

During the course of the appeal, the veteran moved to 
Florida, and he and his wife testified before a Decision 
Review Officer (DRO) at the St. Petersburg RO in August 2003.  
Subsequently, in a rating decision dated in January 2005, the 
St. Petersburg RO increased the initial rating for the 
veteran's service-connected squamous cell carcinoma of the 
lung, status-post right upper lobectomy, from noncompensable 
to a 10 percent rating.  The veteran continued his appeal as 
to the rating for his lung cancer and his claims for service 
connection for soft issue sarcoma and squamous cell carcinoma 
of the tongue.  He and his wife testified before the 
undersigned Veterans Law Judge at a hearing held at the St. 
Petersburg RO in December 2005.  

At the December 2005 hearing, the veteran moved that his case 
be advanced on the Board's docket.  The undersigned Veterans 
Law Judge has granted that motion and so notified the veteran 
and his representative in a December 2005 letter.  

Other matters

In a rating decision dated in January 2005, the St. 
Petersburg RO granted service connection for lymphedema and 
venous thrombosis, right forearm, associated with the 
veteran's service-connected lung cancer, and assigned a 
20 percent rating effective from April 7, 2004.  In that 
rating decision, the RO also granted service connection for 
anxiety and depression, associated with the veteran's 
service-connected lung cancer, and assigned a 10 percent 
rating effective from August 13, 2003.  At the same time, the 
RO denied service connection for metastatic cancer to the 
cervical spine.  In a letter dated in February 2005, the RO 
informed the veteran of those decisions and provided notice 
of his appellate rights.  There is no indication in the 
claims file that the veteran disagreed with the RO's 
decisions, and those matters are not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996) (a notice of 
disagreement initiates appellate review in VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of substantive appeal 
after statement of the case is issued).  

At the December 2005 hearing, the veteran submitted a VA Form 
21-4138, Statement in Support of Claim, in which he stated, 
"I wish to file a claim for degenerative changes of the 
cervical, thoracic, and lumbar spine extensive radiation and 
surgeries due to exposure to Agent Orange."  The Board 
regards this statement as unclear as to the exact nature of 
the veteran's claim, particularly in terms of whether he may 
be seeking service connection on a secondary basis for 
residuals of radiation therapy for his service-connected lung 
cancer.  The Board refers this matter to the St. Petersburg 
RO for clarification and action as appropriate.  

In addition, at the December 2005 hearing, the veteran 
submitted private medical records showing that he received 
treatment in November 2005 for swelling in his left arm.  
Emergency room records include the clinical impression of 
possible venous stenosis, and records from a private 
physician dated later in November 2005 show that he 
prescribed Coumadin.  On review of the record, the Board 
notes that service connection is in effect for lymphedema and 
venous thrombosis, right forearm, secondary to his service-
connected squamous cell carcinoma of the lung, status-post 
right upper lobectomy.  The RO should clarify whether the 
veteran may now be seeking service connection for disability 
manifested by swelling of his left arm and take action as 
appropriate.  

The issue of entitlement to an initial rating in excess of 
10 percent for squamous cell carcinoma of the right lung is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's squamous cell carcinoma of the tongue was 
first diagnosed in 1997, and there is no competent evidence 
of record that relates the squamous cell carcinoma of the 
tongue (to include metastasis to the neck) to in-service 
exposure to herbicides.  

2.  There is no competent medical evidence of record 
demonstrating the veteran has soft tissue sarcoma.  


CONCLUSIONS OF LAW

1.  Service connection for squamous cell carcinoma of the 
tongue (to include metastasis to the neck) due to exposure to 
herbicides in service is not warranted on a direct or 
presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1116, 
5107 (West 2002 & West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

2.  Service connection for soft tissue sarcoma due to 
exposure to herbicides in service is not warranted on a 
direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 
1112(a), 1116, 5107 (West 2002 & West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, the veteran initially stated he was seeking 
service connection for cancer of the throat, including the 
trachea, due to herbicide/Agent Orange exposure.  In his 
claim he referred to a statement from his doctor and said 
that it described treatment for cancer at the base of his 
tongue.  The veteran went on to state that his tongue was 
part of his trachea and contended that the physician stated 
that exposure to Agent Orange may have led to this tumor.  

In response, in a letter dated in July 2000, the Cleveland RO 
framed the claim as a request for service connection for 
squamous cell carcinoma of the base of the tongue and advised 
the veteran that according to medical anatomy, the tongue is 
not part of the trachea.  The RO also explained that the 
while the letter from the veteran's private physician made an 
inference suggesting a relationship between the veteran's 
lung cancer and exposure to Agent Orange, it did not suggest 
such a relationship with the veteran's cancer of the tongue.  
In that letter, the Cleveland RO went on to describe the 
requirements as then in effect for a well-grounded claim.  

Later, in a February 2001 letter, the Cleveland RO referred 
to the veteran's pending claims as claims for lung cancer and 
throat cancer (including trachea and tongue cancer) based on 
exposure to herbicides.  The RO explained that a recent 
change in the law had eliminated the concept of a well-
grounded claim and redefined the VA duty to assist.  In that 
letter the RO told the veteran, as was true at that time, 
that in order to service-connect respiratory cancers based on 
exposure to herbicides in Vietnam, the cancer must have 
become manifest to a compensable degree within 30 years after 
the last date a veteran was exposed to herbicide agents 
during service.  

In April 2001, following receipt of the veteran's claim for 
service connection for soft tissue sarcoma due to exposure to 
herbicides, the Cleveland RO sent the veteran a letter in 
which it told him that to establish entitlement to service-
connected compensation benefits, the evidence must show three 
things: (1) an injury in service, a disease that began in or 
was made worse in service, or an event in service causing 
injury or disease; or, evidence of presumptive condition 
within a specified time after service (2) a current physical 
or mental disability; and (3) a relationship between his 
current disability and an injury, disease, or event in 
service.  The RO said that it would obtain service records 
from the military, if appropriate, and would obtain any 
medical records from VA medical centers.  The RO also 
notified the veteran that he should complete and return 
release authorization for doctors or hospitals where he had 
received treatment and notified him that he should tell VA 
about any additional information or evidence that he wanted 
VA to try to get for him.  The RO explained that medical 
evidence would show a current disability and that medical 
records or medical opinions usually showed whether there was 
a relationship between a current disability and service.  

The RO told the veteran that VA would try to help him get 
such things as medical records, employment records, or 
records from other Federal agencies.  The RO explained that 
he must give VA enough information about these records so 
that VA could request them from the person or agency that had 
them and emphasized that it was still his responsibility to 
make sure VA received those records.  

In addition, in a letter dated in September 2003, the St. 
Petersburg RO addressed the service connection claims that 
continue to be at issue, that is, service connection for 
squamous cell carcinoma of the tongue and service connection 
for soft tissue sarcoma.  The RO again notified the veteran 
that to establish entitlement to service-connected 
compensation benefits, the evidence must show three things: 
(1) an injury in service, a disease that began in or was made 
worse in service, or an event in service causing injury or 
disease; or, evidence of presumptive condition within a 
specified time after service (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  The 
RO explained medical records or medical opinions usually 
showed the relationship between the current disability and an 
injury, disease, or event in service, but that under certain 
circumstances the relationship was presumed for veterans who 
served in Vietnam and had certain diseases.  

In the September 2003 letter, the St. Petersburg RO notified 
the veteran of what evidence VA had obtained and would obtain 
and also notified him that he must provide enough information 
about his records so that VA could request them.  The RO 
emphasized to the veteran his responsibility that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  In addition, the RO provided a 
form that the veteran could sign and return stating he did 
not have any additional medical evidence to provide.  In 
response, the veteran telephoned the RO in late September 
2003 and stated he had no new medical evidence to provide and 
reported that he was receiving all of his medical care from 
VA.  

A February 2003 statement of the case (SOC) and supplemental 
statements of the case dated in July 2003, December 2003, 
January 2005, and June 2005 identified and discussed the 
evidence of record, and the SOC provided the veteran with 
notice of the regulations pertinent to service connection 
claims, and specifically listed the diseases for which 
service connection may be presumed for veterans who served in 
Vietnam.  

In view of the foregoing, the Board finds that the veteran 
received notice and was aware of the evidence needed to 
substantiate his service connection claims and the avenues 
through which he might obtain such evidence and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, all necessary action has been 
taken to provide the veteran with notice required by the VCAA 
and as interpreted by the Court in its decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004), and Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Although the veteran was not specifically requested to 
provide any evidence in his possession that pertains to his 
claims in any letter, this was the effect of the September 
2003 letter as he responded by telephone that he had no 
additional evidence to submit in support of his claims.  

While not all notice was provided prior to the initial RO 
decisions on the claims, notice was complete prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice complied fully with the 
requirements of 38 U.S.C.A. § 5102 and 38 C.F.R. § 3.159.  
After notice was furnished, the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notice.  The veteran has 
had multiple opportunities to submit and identify evidence 
and has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  The Board 
finds that the failure to provide the veteran with all the 
specific types of notice outlined in the VCAA prior to the 
initial unfavorable determination has not harmed the veteran 
and that no useful purpose could be served by remanding the 
case on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, during the course of the appeal the 
Cleveland RO obtained the veteran's service records, and in 
conjunction with the claims VA obtained private medical 
records as well as VA medical records.  In addition, the 
veteran testified at the August 2003 DRO hearing and at the 
December 2005 hearing before the undersigned.  Neither the 
veteran nor his representative has indicated that the veteran 
has or knows of any additional information that pertains to 
his service connection claims considered here.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that, with no competent evidence of that the 
veteran has soft tissue sarcoma and no probative evidence 
that suggests any contended relationship of the veteran's 
squamous cell carcinoma of the tongue to exposure to 
herbicides in service; there is no duty to provide an 
examination or medical opinion.  Id.; see also Wells v. 
Principi, 326 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 
Vet. App. 512 (2004).  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Background and analysis 

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303.  

Where a veteran served for 90 days in active service, and a 
malignant tumor develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diseases to which the 
presumption applies include respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 68 Fed. 
Reg. 27,630 (May 20, 2003).  The Federal Circuit has held, 
however, that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In order to establish direct service connection for the 
claimed disorder, the claim must be supported by (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  

Background

The veteran is seeking service connection for soft tissue 
sarcoma and service connection for squamous cell carcinoma of 
the tongue.  He does not contend that the cancers were 
present in service or for many years thereafter.  Rather, he 
contends he incurred these cancers as a result of herbicide 
exposure during active service in the Republic of Vietnam.  
The veteran's service records show he was in Vietnam from 
January 1967 to January 1968 and served with a transportation 
company.  The veteran has testified that his work in Vietnam 
included unloading ships and sometimes he was exposed to 
liquids that leaked from barrels that he understood to 
contain weed killers.  He testified that he knew nothing else 
about the contents of the barrels and paid no attention to 
any labels that might have been on them.  He contends that 
because he never smoked, was always healthy, and has no 
family history of cancer that his cancer must be the result 
of exposure to herbicides in service.  

The veteran testified that he first started noticing problems 
with his tongue in about December 1996 and had surgery in 
October 1997.  He testified that his doctor speculated that 
since he was never a smoker and had been in good health that 
his cancer was probably from Agent Orange in Vietnam.  The 
veteran has at times argued that he has a throat cancer 
including the tongue and trachea, thereby qualifying as a 
respiratory cancer for which service connection based on 
herbicide exposure may be granted on a presumptive basis.  

The claims file includes extensive clinical records from the 
veteran's private physicians.  The medical records show that 
the veteran presented initially with a sore throat and ear 
ache in early January 1997.  He then noticed lumps 
bilaterally in his neck.  He saw his family physician and was 
treated initially with antibiotic, but was then referred to 
an ear, nose, and throat (ENT) specialist.  Evaluation, 
including a computed tomography (CT) study of the neck in 
late May 1997 showed a 4-centimeter mass at the base of the 
tongue base extending to the hypopharynx to the level of the 
pre-epiglottic space with bilateral cervical lymphadenopathy 
as well as submaxillary triangle with posterior cervical 
chains.  A biopsy in June 1997 showed an infiltrating 
squamous cell carcinoma of the right base of the tongue.  A 
left neck node aspiration done on the same date in June 1997 
showed possible metastatic squamous carcinoma.  The veteran 
then underwent radiation therapy followed by both right and 
left neck node dissection, including left radical neck 
dissection.  

Squamous cell cancer of the tongue (to include metastasis to 
the neck)

The medical evidence outlined above show that the veteran has 
been diagnosed as having squamous cell cancer of the tongue 
and that it involved nearby lymph nodes requiring extensive 
surgery to his tongue and neck.  As his service personnel 
records show he served in Vietnam from January 1967 to 
January 1968, his exposure to an herbicide agent is presumed.  
His claim is, therefore, supported by medical evidence of a 
current diagnosis of disability and evidence of an in-service 
injury.  For the reasons shown below, however, the Board 
finds that the squamous cell carcinoma of the tongue (with 
metastasis to the neck) is not related to an in-service 
injury, including the herbicide exposure.  Hickson, 12 Vet. 
App. at 253.  

As an initial matter the Board finds that the malignant tumor 
did not become manifest to a degree of 10 percent or more 
within one year of the veteran's separation from service.  
Consideration of the presumptive provisions for chronic 
diseases does not, therefore, support a grant of service 
connection.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  

The veteran has argued that he has a throat cancer including 
the tongue and trachea, thereby qualifying as a respiratory 
cancer for which service connection based on herbicide 
exposure may be granted on a presumptive basis under 
38 C.F.R. § 3.309(e).  While there is medical evidence that 
the veteran was diagnosed as having a primary lung cancer in 
1999 for which service connection has been previously granted 
on a presumptive basis, there is of record no medical 
evidence showing that the veteran's squamous cell cancer of 
the tongue involves the trachea as argued by the veteran.  

Thus, the medical evidence of record does not support this 
contention as it does not include a diagnosis of cancer of 
the trachea or even suggest involvement of the trachea, and 
there is only the veteran's opinion on this matter.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  It is now 
well established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and his opinion that he cancer 
of the trachea is therefore entitled to no weight of 
probative value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board therefore finds the diagnosed cancer under 
consideration here, that is, squamous cell carcinoma of the 
tongue, is not among the diseases for which service 
connection may be presumed based on exposure to herbicides, 
precluding a grant of service connection under the provisions 
of 38 C.F.R. § 3.309(e).  

Regardless of whether squamous cell carcinoma of the tongue 
is listed as a presumptive disease under 38 C.F.R. 
§ 3.309(e), the veteran may establish service connection 
based on herbicide exposure by showing that a disorder 
resulting in disability is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b),1116 and 38 C.F.R. § 3.303.  

In this regard, the veteran has submitted a June 2000 letter 
from his ENT physician, Atul N. Balwally, M.D.  In the 
letter, Dr. Balwally stated that he had been seeing veteran 
since April 1997 when he presented with difficulty 
swallowing.  Dr. Balwally stated that examination revealed a 
large base of tongue lesion with bilateral neck adenopathy.  
He said that a biopsy revealed squamous cell carcinoma, which 
originated in the base of the tongue.  Dr. Balwally said that 
the veteran then underwent radiation and chemotherapy 
followed by bilateral neck dissections and had had no further 
recurrence in this region.  In the same paragraph, Dr. 
Balwally said that most recently the veteran had a right 
sided lung lesion, which also was biopsy proven for squamous 
cell carcinoma for which the veteran underwent a partial 
pneumonectomy.  Dr. Balwally stated that the veteran did not 
have a history of cigarette abuse, which would be expected in 
patients who have such lesions.  He noted that the veteran 
had never smoked.  He said that the veteran was, however, 
exposed to Agent Orange and it may have been this exposure 
that led to this tumor.

The Board must note that the last sentence above does not 
clearly refer to the squamous cell cancer of the tongue.  
But, to the extent that Dr. Balwally's letter may be 
interpreted to suggest a relationship between exposure to 
Agent Orange and squamous cell carcinoma of the tongue, the 
Board notes that Dr. Balwally says only that it may have been 
exposure to Agent Orange that led to the tumor.  Such a 
statement must be regarded as speculative and too vague to 
constitute affirmative evidence of the veteran's squamous 
cell carcinoma of the tongue being causally related to Agent 
Orange exposure.  See Bostain v. West, 11 Vet. App. 124, 127-
28 (1998) (a doctor's opinion that the veteran's disability 
"may" be related to service is too speculative to be 
probative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may not" and is too speculative to establish medical 
nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative).  The Board finds, therefore, that the opinion of 
the veteran's private physician is not probative of his 
squamous cell carcinoma of the tongue being related to 
herbicide exposure in service.  

The veteran has testified and stated that he believes his 
squamous cell carcinoma of the tongue with metastasis to his 
neck is related to herbicide exposure in service.  As a lay 
person, however, he is not competent to provide evidence of a 
medical diagnosis, or to relate a disorder to a given cause.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
statements and testimony are not probative, therefore, of a 
nexus between his squamous cell carcinoma of the tongue 
disease or injury, including herbicide exposure, incurred in 
service.  

For all the foregoing reasons, the claim for service 
connection for squamous cell carcinoma of the tongue (with 
metastasis to the neck) must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, it is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990) 

Soft tissue sarcoma

The veteran is seeking service connection for soft tissue 
sarcoma due to exposure to herbicides in service.  He has 
made no explicit contentions regarding soft tissue sarcoma 
except with his claim he submitted a copy of office notes 
from his private oncologist, Basel Yanes, M.D.  The veteran 
highlighted a line in a June 1997 entry, that line stating, 
"soft tissue CT of neck."  In addition, at the August 2003 
hearing, when questioned about soft tissue sarcoma, the 
veteran pointed to the neck area just below his chin and 
testified that he was told that "soft tissue was here."  
(Aug. 2003 transcript at 6).  

Soft tissue sarcoma is among the diseases listed under 38 
C.F.R. § 3.309(e) for which service connection may be 
presumed as a consequence of exposure to Agent Orange under 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  
The soft-tissue sarcomas to which the presumption applies are 
limited to the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular, and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e)  

Office notes from Dr. Yanes show that at the veteran's first 
visit to him in late June 1997, Dr. Yanes noted the veteran 
had seen an ENT specialist and had a mass at the base of his 
tongue.  The note went on to state, "Bx: infiltrative 
squamous Ca.  Soft tissue CT of neck.  4 cm mass base of 
tongue.  Extending to the hypopharynx.  Prominent necrotic 
cervical nodes bilaterally."  After physical examination, 
the impression reported by Dr. Yanes in his note was squamous 
cell carcinoma of tongue.  While the line highlighted by the 
veteran, that is, "Soft tissue CT of neck" includes the 
phrase soft tissue, nowhere in Dr. Yanes note does he mention 
a finding or diagnosis of soft tissue sarcoma.  Further, in 
no other medical record from Dr. Yanes or any other health 
care provider is soft tissue sarcoma (including any of the 
types of soft tissue sarcoma listed in 38 C.F.R. § 3.309(e)), 
mentioned, discussed, or diagnosed.  

The evidence regarding this claim therefore does not meet the 
first requirement for service connection, that is, the 
showing of current disability because there is no diagnosis 
of soft tissue sarcoma.  In this regard, the Board observes 
that a service-connection claim must be accompanied by 
evidence that establishes the claimant currently has a 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (no evidence of current hypertension); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, service connection is not warranted in the absence of 
proof of a present disability. 

Here the only evidence of soft tissue sarcoma is the 
veteran's own opinion that he has the disease.  As noted 
earlier, the veteran, as a lay person, is not competent to 
opine on medical matters such as diagnoses or etiology of 
medical disorders, and his opinion that he has soft tissue 
sarcoma is therefore entitled to no weight of probative 
value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Further, the Board notes that the veteran has stated that 
physicians told him he had soft tissue sarcoma in his neck.  
With respect to what a physician purportedly said, any such 
statement, filtered through a lay person's sensibilities is 
simply too attenuated and inherently incredible to constitute 
competent medical evidence.  See Carbino v. Gober, 10 Vet. 
App. 69, 77 (1997), aff'd sum nom. Carbino v. West, 168 F.3d 
32 (Fed. Cir. 1999); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

The Board is left with a record that includes no competent 
evidence of the presence of current disability, that is, soft 
tissue sarcoma, or residuals thereof.  Lacking this essential 
element of the service connection claim and considering the 
entire record, the Board finds that the preponderance of the 
evidence is against the claim for service connection for soft 
tissue sarcoma, and the benefit of the doubt doctrine does 
not apply to this claim.  38 U.S.C.A. § 5107(b); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for squamous cell carcinoma of the tongue 
(to include metastasis to the neck) due to exposure to 
herbicides in service is denied.  

Service connection for soft tissue sarcoma due to exposure to 
herbicides in service is denied.  


REMAND

Service connection is in effect for squamous cell carcinoma 
of the lung, status-post right upper lobectomy.  The 
veteran's disagreement with the initial 10 percent rating led 
to this appeal.  The veteran has argued strenuously that he 
should be provided a new VA examination to evaluate the 
severity of his service-connected disability.  In this 
regard, he states that at the April 2004 VA examination, he 
had great difficulty getting the tube into his mouth for the 
pulmonary function tests.  He also asserts that his condition 
has worsened since then, and he now requires the use of 
inhalers to assist his breathing.  The Board notes that VA 
prescription lists confirm that inhalers have been prescribed 
for the veteran, and in view of the veteran's assertion of 
increased severity of his breathing problems, another VA 
examination is indicated.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (where appellant complained of increased 
hearing loss two years after his last audiology examination, 
VA should have scheduled him for another examination).  

Further review of the record shows that in the report of the 
April 2004 VA respiratory examination, the clinical physician 
noted clubbing of the fingernails equally in the right and 
left hands, which the physician said indicated a significant 
pulmonary disease.  In his clinical diagnosis, the physician 
said there was significant respiratory disability resulting 
from neoadjuvant chemotherapy and radiation prior to right 
upper lobectomy of the lung for squamous cell carcinoma, 
metastatic to bilateral mediastinal lymph nodes.  He said the 
veteran was unable to climb stairs and could not walk more 
than 100 yards without becoming dyspneic.  The physician said 
the veteran most likely still had carcinoma in the 
mediastinum.  The physician concluded by saying the veteran 
was permanently and totally disabled.  This raises the 
question of an extraschedular rating, which should be 
considered on remand.  See 38 C.F.R. § 3.321(b).  

Additionally, the veteran has not received complete notice 
pursuant to the Veterans Claims Assistance Act regarding his 
claim for an initial rating in excess of 10 percent for his 
service-connected squamous cell carcinoma of the lung, 
status-post right upper lobectomy.  

The Board acknowledges VAOPGRPREC 8-2003, in which the VA 
Office of General Counsel held in part that if, in response 
to notice of its decision on a claim for which VA has already 
given notice pursuant to 38 U.S.C. § 5103(a), VA receives a 
notice of disagreement that raises a new issue (e.g., for a 
higher initial rating), 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  

In the present case, however, the prior notice on the service 
connection claim did not technically satisfy 38 U.S.C.A. § 
5103(a) fully in that it did not, as required by 38 C.F.R. 
§ 3.159, request that the veteran submit all evidence in his 
possession that pertains to the claim.  Therefore, to ensure 
full compliance with the requirements of due process, the 
Board will request that the AMC ensure that all notification 
and development actions required by 38 U.S.C. § 5103 and 
§ 5103A are fully satisfied.  See 38 C.F.R. § 3.159.  
Attention is directed to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining 38 U.S.C. § 5103(a), which requires 
that the Secretary identify for the veteran which evidence 
the VA will obtain and which evidence the veteran is expected 
to present.  The veteran should be provided with written 
notification specific to his claim for a higher initial 
rating for squamous cell carcinoma of the lung, status-post 
right upper lobectomy.  The veteran should further be 
requested to submit all evidence in his possession that 
pertains to his claim.

Accordingly, the case is REMANDED for the following actions:  

1.  Specific notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about  
the information and evidence not of  
record that is necessary to substantiate 
his claim for an initial rating in excess 
of 10 percent for squamous cell carcinoma 
of the lung, status-post right upper 
lobectomy; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim should be 
provided to the veteran.  

2.  Then, arrange for an appropriate VA 
examination to determine the severity of 
the veteran's service-connected squamous 
cell carcinoma of the lung, status-post 
right upper lobectomy.  All indicated 
studies, including pulmonary function 
tests, should be performed.  The examiner 
should provide an opinion as to the 
extent of the veteran's service-connected 
squamous cell carcinoma of the lung, 
status-post upper lobectomy and its 
treatment residuals and to what extent, 
if any, they have interfered with the 
veteran's ability to work.  

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the examination 
report.  

3.  After completion of any other 
indicated development, readjudicate 
entitlement to an initial rating in 
excess of 10 percent for squamous cell 
carcinoma of the lung, status-post right 
upper lobectomy, to include determination 
of whether the claim should be referred 
to the Compensation and Pension Service 
director for consideration of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b).  

If the claim remains denied, issue an 
appropriate supplemental statement of the 
case, and provide the veteran and his 
representative an opportunity to respond.  

After completion of the action outlined above, the case 
should be returned to the Board if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


